         19-13895-jlg   Doc 423-70   Filed 05/28/21 Entered 05/28/21 17:35:58   Exhibit 68 -
                                           part 3 Pg 1 of 3




CONFIDENTIAL                                                                BROSER_19-13985_E_000664
         19-13895-jlg   Doc 423-70   Filed 05/28/21 Entered 05/28/21 17:35:58   Exhibit 68 -
                                           part 3 Pg 2 of 3




CONFIDENTIAL                                                                BROSER_19-13985_E_000665
         19-13895-jlg   Doc 423-70   Filed 05/28/21 Entered 05/28/21 17:35:58   Exhibit 68 -
                                           part 3 Pg 3 of 3




CONFIDENTIAL                                                                BROSER_19-13985_E_000666
